Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146151 & (59)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  SUSAN P. SHIPMAN,                                                                                      David F. Viviano,
             Plaintiff-Appellant/                                                                                    Justices
             Cross-Appellee,
  and
  PATRICE M. UHNARY,
            Plaintiff,
  v                                                                SC: 146151
                                                                   COA: 303288
                                                                   Oakland CC: 2009-106112-CZ
  STOUT RISIUS ROSS, INC,
            Defendant-Appellee,
  and
  GORDON K. VELLA,
           Defendant-Appellee/
           Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 2, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The application
  for leave to appeal as cross-appellant is therefore moot and is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2013                       _________________________________________
         p0325                                                                Clerk